Exhibit 10.2

AMENDMENT OF INDUSTRIAL BUILDING LEASE (NET)

This Amendment is made as of the 5th day of April, 2007, by and between W.C.
Bradley Co. (“Landlord”) and Magnetek, Inc. (“Tenant”).

WHEREAS, Landlord and Tenant entered into a lease dated November 20, 2006 (the
“Lease”), for premises located at N50 W13775 Overview Drive, Menomonee Falls,
Wisconsin (the “Premises”),

WHEREAS, Tenant exercised its Right of First Refusal under Section 24.14 of the
Lease to lease the additional 26,612 square feet of contiguous space in the
Building (the “Expansion Space”), and

WHEREAS, Landlord and Tenant desire to amend the Lease (with capitalized terms
used not defined herein to have the meanings set forth in the Lease as amended
hereby).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree to amend the Lease as follows:


(1)           THE PREMISES SUBJECT TO THE LEASE IS HEREBY AMENDED TO ADD THE
EXPANSION SPACE, AND THE TERM “PREMISES” SHALL MEAN THE ENTIRE BUILDING AND
PROPERTY.  THE TENANT’S PROPORTIONATE SHARE IS CHANGED FROM SIXTY-TWO AND 36/100
PERCENT (62.36%) TO ONE HUNDRED PERCENT (100%).  THE PARTIES AGREE THAT THE
FIFTY PERCENT (50%) DISCOUNT IN SECTION 3.2 OF THE LEASE RELATING TO THE FIRST
TWELVE (12) MONTHS OF ADDITIONAL RENT DOES NOT APPLY TO THE EXPANSION SPACE.


(2)           EFFECTIVE AS OF APRIL 15, 2007, THE BASE RENT DURING THE REMAINING
PORTION OF THE INITIAL TERM SET FORTH IN SECTION 1.11 OF THE LEASE IS AMENDED AS
FOLLOWS:

Months

 

Annual Base Rent

 

Monthly Base Rent

4/15/07-11/14/07

 

$228,889.13

 

$19,074.09

11/15/07-11/14/08

 

$346,474.86

 

$28,872.90

11/15/08-11/14/09

 

$355,136.73

 

$29,594.73

11/15/09-11/14/10

 

$364,015.15

 

$30,334.60

11/15/10-11/14/11

 

$373,115.52

 

$31,092.96

11/15/11-11/14/12

 

$382,443.41

 

$31,870.28

11/15/12-11/14/13

 

$392,004.50

 

$32,667.04

11/15/13-5/14/14

 

$401,804.61

 

$33,483.72

 

and the Base Rent during the renewal terms set forth in Section 24.13 of the
Lease will be as follows:

Months

 

Annual Base Rent

 

Monthly Base Rent

5/15/14-5/14/15

 

$411,849.73

 

$34,320.81

5/15/15-5/14/16

 

$422,145.97

 

$35,178.83

5/15/16-5/14/17

 

$432,699.62

 

$36,058.30

5/15/17-5/14/18

 

$432,699.62

 

$36,058.30

5/15/18-5/14/19

 

$443,517.11

 

$36,959.76

5/15/19-5/14/20

 

$454,605.04

 

$37,883.75

 


--------------------------------------------------------------------------------



(3)           TENANT ACKNOWLEDGES THAT LANDLORD HAS ACCOMPLISHED LANDLORD’S WORK
PURSUANT TO SECTION 5 OF THE LEASE.  THE EXPANSION SPACE IS BEING DELIVERED IN
ITS “AS IS” AND “WHERE IS” CONDITION.  THE TERM “TENANT’S WORK” AS USED IN
SECTION 5 OF THE LEASE FOR PURPOSES OF THE EXPANSION SPACE SHALL MEAN: 
CONSTRUCTION OF MEN’S AND WOMEN’S RESTROOMS; INSTALLATION OF CLIMATE CONTROL
CONSISTENT WITH THE EXISTING WAREHOUSE; FILLING THE “TANK ROOM” FLOOR WITH A
LOAD BEARING FLOOR EQUIVALENT TO THE EXISTING WAREHOUSE; AND CONSTRUCTING AN
OPENING IN THE WALL BETWEEN THE TANK ROOM AND THE EXPANSION SPACE.  LANDLORD
AGREES THAT IT WILL PROVIDE TENANT WITH AN ALLOWANCE OF A MAXIMUM OF ONE HUNDRED
SIXTY THOUSAND AND 00/100 DOLLARS ($160,000.00) TOWARD REIMBURSEMENT OF COSTS
FOR TENANT’S WORK ON THE EXPANSION SPACE, PROVIDED THAT:  (I) TENANT HAS
COMPLETED THE TENANT’S WORK FOR THE EXPANSION SPACE; (II) TENANT IS NOT THEN IN
DEFAULT UNDER THE LEASE; (III) TENANT’S BUSINESS HAS HAD POSITIVE NET PROFITS
(AS DETERMINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) FOR ANY CONSECUTIVE
TWELVE (12) MONTH PERIOD PRIOR TO EACH PAYMENT; AND (IV) TENANT HAS DELIVERED
LANDLORD WITH INVOICES AND LIEN WAIVERS FROM CONTRACTORS PRIOR TO THE TIME
TENANT IS ENTITLED TO RECEIVE REIMBURSEMENT FROM LANDLORD.  PROVIDED THE
FOREGOING CONDITIONS HAVE BEEN COMPLIED WITH, THE EARLIEST PAYMENT ALLOWANCE
DATES ARE AS FOLLOWS:  EIGHTY THOUSAND AND 00/100 DOLLARS ($80,000.00) ON JUNE
1, 2008 AND EIGHTY THOUSAND AND 00/100 DOLLARS ($80,000.00) ON JUNE 1, 2009. 
NOTWITHSTANDING TENANT’S FAILURE TO SATISFY THE CONDITIONS SET FORTH IN
SUBSECTION (III) ABOVE, THE EQUAL PAYMENT ALLOWANCES SHALL BE PAID BY LANDLORD
TO TENANT NO LATER THAN THIRTY-SIX (36) AND FORTY-EIGHT (48) MONTHS RESPECTIVELY
AFTER THE DATE OF EXECUTION OF THIS AMENDMENT, PROVIDED THAT TENANT HAS COMPLIED
WITH THE CONDITIONS SET FORTH IN SUBSECTIONS (I), (II) AND (IV) ABOVE ON SUCH
PAYMENT DATES.


(4)           THIS AMENDMENT MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH WHEN
READ TOGETHER WILL CONSTITUTE ONE INSTRUMENT.  THIS AMENDMENT WILL NOT BE
EFFECTIVE UNLESS IT IS SIGNED BY LANDLORD AND TENANT.  EXCEPT AS AMENDED HEREIN,
THE LEASE SHALL REMAIN IN FULL FORCE AND EFFECT AND UNMODIFIED IN ACCORDANCE
WITH ITS TERMS.

IN WITNESS WHEREOF, the parties have caused this instrument to be executed and
sealed on their behalf by their duly authorized representatives as of the date
first above written.

LANDLORD:

 

W.C. BRADLEY CO.

 

 



By:

 

/s/ Robert H. Wright Jr

 

 

 

 

Vice President

 

 

 

 

 

TENANT:

 

MAGNETEK, INC:

 

 

 

By:

 

/s/ Peter M. McCormick

 

 

Peter M. McCormick: Executive Vice President & Chief Operating Officer

 


--------------------------------------------------------------------------------